Citation Nr: 0721090	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-08 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision.  In June 2007, the 
veteran appeared in a videoconference hearing before the 
undersigned. 

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  At his 
June 2007 hearing, the veteran indicated that his PTSD 
symptoms have worsened since the last VA PTSD examination in 
May 2005.  In this regard, the Board observes that he and his 
grandson testified that the veteran had suicidal ideation, 
poor personal hygiene, increased irritability and a very 
limited social life.  As such, the Board has no discretion 
and must remand this matter to afford the veteran an 
opportunity to undergo a contemporaneous VA examination to 
assess the current nature, extent and severity of his PTSD.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

The veteran also testified that he continues to be treated by 
for this condition, and VA treatment records, dated since 
2005, have not been associated with the claims folder.  As VA 
is on notice that there may be additional records that may be 
applicable to the veteran's, these records are relevant and 
must be obtained.  38 C.F.R. § 3.159(c) (2006); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should associate with the 
claims file any outstanding VA medical 
records pertaining to this claim, dated 
since 2005.  All attempts to secure 
these records must be documented in the 
claims folder.

2.	After associating the above VA records 
with the claims folder, schedule the 
veteran for a VA psychiatric 
examination to determine the extent and 
severity of his psychiatric disability.  
The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All 
necessary tests should be conducted.

The examiner should identify the nature, 
frequency and severity of all current 
psychiatric symptoms.  The examiner should 
also provide an opinion concerning the 
current degree of social and industrial 
impairment resulting from the service-
connected PTSD, to include whether it 
renders the veteran unemployable.  In 
addition, the examiner should provide a 
Global Assessment of Functioning (GAF) score 
and explain its significance.

3.	Then, the RO should readjudicate the 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


